 

Exhibit 10.6

 

[ex10-6_001.jpg]

 

Certain identified information has been omitted from this document because it is
both not material and would be competitively harmful if publicly disclosed, and
had been marked with “[***]” to indicate where omissions have been made.

 

STATEMENT OF WORK # 4

 

This Statement of Work (“SOW # 4”), effective as of June 8, 2020 (“Effective
Date”), is made by and between Streamline Health Solutions, Inc., a Delaware
corporation (“Company”), with its principal place of business at 1175 Peachtree
Street, 10th Floor, Atlanta, GA 30361, and 180 Consulting, LLC, a Georgia
limited liability company (“Consultant”), with its principal place of business
at 121 Greenway Boulevard, Carrollton, GA 30117, under the following
circumstances:

 

A. Company and Consultant entered into that certain 180 Consulting, LLC Master
Services and Non-Disclosure Agreement, dated as of March 17, 2020 (the
“Agreement”), under which Consultant provided the specified services set forth
in those certain Statements of Work, of even date therewith and attached thereto
as Appendix A (“SOW # 1”), Appendix B (“SOW # 2”) and Appendix C (SOW # 3), for
delivery of the consulting services specified in each respective Statement of
Work.

 

B. Consultant has entered into a license agreement in which Consultant has been
granted a license to use Licensed Software (as defined herein) for its business
purposes and has the right under such license agreement to sublicense the
Licensed Software to Company.

 

C. Company and Consultant now desire to enter into this SOW # 4 [***] in
connection with the project objectives set forth below.

 

NOW, THERFORE, by mutual agreement of the parties and in mutual consideration of
these premises and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

Project: Production Deployment of Electronic Health Record (“EHR”) System
Integrations

 



Project Objective Utilization of the Licensed Software and Software Services,
Integration Development Services and Interoperability Systems Management and
Hosting Services, [***]     Grant of Sublicense Subject to, and conditioned
upon, the payment by Company to Consultant of the Service Fees (defined below),
Consultant hereby grants to Company nonexclusive rights to sublicense the
proprietary software code, in all formats existing as of the Effective Date,
including source code and object code forms thereof, of the Core
Interoperability Engine and System Interoperability Adapters further defined and
described herein (collectively, the “Licensed Software”). In conjunction with
the sublicensing of the Licensed Software, Consultant agrees to provide the
Software Services associated with system access and usage of the Licensed
Software, all as further described below. Consultant represents and warrants
that (i) Consultant has all requisite capacity, power and authority to
sublicense the Licensed Software to the Company, and (ii) the execution,
delivery and performance by Consultant of its obligations hereunder, including,
without limitation, the grant of a sublicense of the Licensed Software to
Company, will not result in any violation or default of any agreement or other
contractual obligation that would prevent or impair the full and complete
exercise of the sublicense and rights granted to the Company under this SOW # 4.

 

1

 

 

[ex10-6_002.jpg]

 

Description of Licensed Software and Associated Software Services [***]    
Description of Integration Development Services (“Integration Services”) [***]  
  Description of Interoperability Systems Management & Hosting Services
(“Interoperability Services”) [***]     Service Level Commitment & Technical
Support [***]     Consultant Resources [***]     Time Allocation [***]    
Length of SOW (“Term”) [***]     Service Fees

For purposes of this SOW # 4, the Company and Consultant acknowledge and agree
that the provisions regarding payment of services set forth in Section 4 of the
Agreement shall not apply; instead, as compensation for the Services set forth
above, Company shall pay to Consultant specified royalties and service fees set
forth on Schedule 1 attached hereto (collectively, the “Service Fees”) on the
terms set forth herein.

 

Service Fees shall not exceed the amounts set forth herein without the prior
written consent of Company.

    Expenses Out of pocket expenses associated with this SOW # 4 and required
for delivery of Services, including, but not limited to all travel related
expenses, third party software licenses and services, network connectivity,
server / data hosting services, data backup and other incidental expenses
incurred by Consultant or any Consultant Resource on behalf of the Company will
be billed as incurred in accordance with Section 4.8 of the Agreement; provided,
however, that all such expenses shall be approved in advance by the Company
before the expenses are incurred.

 

2

 

 

[ex10-6_003.jpg]

 

Payment Terms

[***]

 

In the event of termination of this SOW with Cause in accordance with Section
7.2 of the Agreement, the Deposit shall be allocated as payment only for those
Integration Services that are incurred, unpaid, and undisputed as of the date of
termination. Consultant agrees to retain any disputed amounts until such time of
a final resolution, and the remaining undisputed portion of the Deposit, if any,
shall be refunded to Company.

 

All payments for the Licensed Software, Associated Software Services,
Integration Development Services and Interoperability Systems Management and
Hosting Services shall be payable as follows: Consultant shall submit invoices
at the beginning of each month setting forth, in reasonable detail, and
accounting for any “live” customer during the prior month, and prorated to
adjust for any new customer go-live at any time in the prior month, the services
and associated Service Fees to be provided within that month. No Software
License Service Fees will be invoiced until the first customer is “live” in
Consultant’s interoperability platform. Invoices shall be paid by Company within
thirty (30) days of the invoice date. Should any such invoice fail to be paid by
Company within forty-five (45) days of the invoice date, the outstanding balance
set forth on such invoice shall accrue interest for each day until paid at a
rate per annum equal to the lesser of: (i) eighteen percent (18%) or (ii) the
maximum amount permitted by law.

    Indemnification For the avoidance of doubt, Section 9 of the Agreement shall
also apply to any claims, losses, damages, liabilities, judgments or
settlements, including reasonable attorneys’ fees, costs and other expenses,
incurred by the Company on account of any act, omission, breach or other
activity conducted by the Consultant or its agents or employees in connection
with the utilization of the Licensed Software and Software Services, Integration
Development Services and Interoperability Systems Management and Hosting
Services.

 

All aforementioned Consultant Resources, Time Allocation, and Service Fees are
estimates based on the Consultant’s current understanding of the Company’s
requirements, and these estimates are subject to change based on ongoing dialog
and discovery of the Company’s detailed requirements. If these project updates
result in a material change to the overall project, Consultant shall provide a
written estimate update, which Company retains the right to review and approve.

 

It is the intention and understanding of the parties hereto that this Appendix
D, including the schedules and exhibits attached hereto, shall act as an
extension of the Agreement and shall not act as a novation of the Agreement.
Except as specifically amended hereby, the parties hereto acknowledge and
confirm that the Agreement, SOW # 1, SOW # 2, and SOW # 3 remain unmodified and
in full force and effect and are enforceable in accordance with their respective
terms. In the event of any conflict or inconsistency between the Agreement and
any SOW, as applicable, the terms and provisions of each SOW shall prevail and
be given priority.

 

3

 

 

[ex10-6_004.jpg]

 

ACKNOWLEDGED, ACCEPTED AND AGREED TO:

 

180 CONSULTING, LLC   streamline health solutions, INC.       Name: Greg
Shilling   Name: Bill Garvis           Title: Managing Member   Title: Chief
Operating Officer               (Signature)   (Signature)       Date:     Date:
 

 

4

 

 

[ex10-6_004.jpg]

 

Schedule 1

Service Fees

 



1. The “Service Fees” associated with the sublicense of the Software License
Services consists of the following:



 

[***]   [***]       [***]   [***] [***]   [***] [***]   [***] [***]   [***]
[***]   [***] [***]   [***] [***]   [***] [***]   [***] [***]   [***] [***]  
[***]

 

* [***]

 

2.

The “Service Fees” associated with the Consultant’s Integration Services
consists of the following:



 

INTEGRATION SERVICE FEES  

Per

Interface

      [***]   [***] [***]   [***] [***]   [***] [***]   [***]

 

* [***]

 

** Consultant shall require this setup and configuration fee, on a per interface
basis, for the system interfaces that currently exist within Consultant’s
Licensed Software, as well as for integration of Company’s existing customer
system interfaces. For clarity, Consultant shall require this setup and
configuration fee, on a per interface basis, as Consultant integrates each
existing customer interface into Consultant’s native integration operating
platform.

 

[***]

 

INTEROPERABILITY SYSTEMS MGMT. & HOSTING SERVICES FEES   Due Monthly       [***]
  [***] [***]   [***] [***]   [***] [***]   [***] [***]   [***] [***]   [***]
[***]   [***] [***]   [***] [***]   [***] [***]   [***]

 

5

 

 

[ex10-6_004.jpg]

 

Schedule 2

Service Level Commitment

 

[***]

 

6

 

 

[ex10-6_004.jpg]

 

Schedule 3

Technical Support

 

[***]

 

7

 